 JOHN CUNEO,. INC.John Cuneo, Inc. and Road Sprinkler Fitters LocalUnion No. 669, U.A., AFL-CIO. Case 10-CA-16305August 4, 1981DECISION AND ORDERUpon a charge filed on October 6, 1980, byRoad Sprinkler Fitters Local Union No. 669, U.A.,AFL-CIO, herein called the Union, and dulyserved on John Cuneo, Inc., herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 10, issued a complaint on October 30,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that the Union is theexclusive collective-bargaining representative ofRespondent's employees in an appropriate unit;'and that, since on or about April 21, 1980, Re-spondent has refused, and continues to date torefuse, to bargain with the Union as the exclusivebargaining representative by refusing to furnish theUnion with a list of the names and addresses of theemployees in the appropriate unit, although theUnion has requested and is requesting it to do so.Thereafter, Respondent timely filed an answer tothe complaint admitting in part, and denying inpart, the allegations in the complaint, and raisingthe affirmative defense that the Charging Partywas abusing the Board's processes by filing thecharge in the instant case.On May 11, 1981, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on May 15, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for Summary' On Januar 7 1981. the oard issued a Decision and Order in JohnCunco. Inc., 253 NLRB 1025, involving Cases 10-CA-13130, 10-CA13280, 10-CA--13357, and l0-CA-13417. in which it found, itrrer alia.that Respondent had violated Sec. 8(a)(5) and (1) of the Act by refusingio bargain wilth he Union as the exclusive representative of its employeesin this appropriate unit since September 16, 1977:All employees engaged in the fabrication of fire protection systemsat Respondent's sprinkler fabrication shop in Chattanooga Tennes-see. excluding ill other emnployees, office clerical employees. truckdrivers, professional employees, field installation personnel guardsand superisors as defined i the Act.Subsequent to the issuance of the Hoard's Decision and Order, Respond-ent filed a motion for reconsideration. which he HBoard denied on April2. 1981Judgment should not be granted. Respondentthereafter filed a response to the Notice To ShowCause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs already noted, the Board issued a Decisionand Order involving Respondent on January 7,1981. In 253 NLRB 1025, involving Cases 10-CA-13130, 10-CA-13280, 10-CA-13357, and 10-CA-13417, the Board found appropriate a unit consist-ing of all employees engaged in the fabrication offire protection systems at Respondent's sprinklerfabrication shop in Chattanooga, Tennessee, foundthat a majority of the employees in the unit hadsigned authorization cards designating the Union astheir exclusive collective-bargaining representative,and ordered Respondent to bargain with the Unionas the employees' representative to remedy Re-spondent's unfair labor practices committed duringthe Union's organizing campaign. The Boarddenied Respondent's motion for reconsideration onApril 2, 1981.The complaint in the instant case alleges that Re-spondent has violated its bargaining obligation byrefusing to furnish the Union with a list of thenames and addresses of all the employees in theunit, which information is relevant and necessaryto its role as the employees' collective-bargainingrepresentative. Respondent's answer and response,in substance, attack the validity of the bargainingorder issued by the Board in Cases 10-CA-13130,10-CA-13280, 10-CA-13357, and 10-CA-13417.Respondent further argues that the Motion forSummary Judgment should not be granted while itis appealing the Board's Decision and Order in theprevious case, and that the Charging Party actedimproperly in filing charges in this case during thependency of the appeal. The General Counselargues that all material issues have previously beendecided, and that he is entitled to summary judg-ment. We agree with the General Counsel.All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorunfair labor practice proceeding, and Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existwhich would require the Board to reexamine thedecision made in the earlier proceeding. We there-fore find that Respondent has not raised any issuewhich is properly litigable in this proceeding.It is also well settled that collateral litigationdoes not suspend the duty to bargain under Section257 NLRB No. 62551 DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(5) of the Act.2Indeed, Section 10(g) of theAct provides that the commencement of proceed-ings under Section 10(e) or (f), which provide forcourt review of Board orders, "shall not, unlessspecifically ordered by the court, operate as a stayof the Board's order."Accordingly, we grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, the Respondent,John Cuneo, Inc., a Tennessee corporation with anoffice and place of business located in Chattanooga,Tennessee, has been engaged in the design, fabrica-tion, and sale of fire protection sprinkler pipingsystems. In the course and conduct of its business,Respondent, during the past calendar year, a repre-sentative period, sold and shipped from its facilitygoods valued in excess of $50,000 directly to cus-tomers located outside the State of Tennessee.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRoad Sprinkler Fitters Local Union No. 669,U.A., AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees engaged in the fabrication offire protection systems at Respondent's sprin-kler fabrication shop in Chattanooga, Tennes-see, excluding all other employees, office cleri-cal employees, truck drivers, professional em-ployees, field installation personnel, guards andsupervisors as defined in the Act.lMolntgoimery Ward & Co.. Incorporated, 228 NLRB 1330 (1977); Metro-politan Petroleum Company of Massachusetts, Div. of Pittston Company, 216NLRB 404 (1975); Great Dane irailers. Inc., 191 NLRB 6 (1971).B. The Refusal To BargainSince on or about April 10, 1980, the Union has,by letter, requested Respondent to furnish it with alist of the names and addresses of all of the em-ployees in the above-described bargaining unit,which information is relevant and necessary to theUnion's role as the exclusive bargaining representa-tive of the employees in the above-described unit.Since on or about April 21, 1980, Respondent, byletter, has refused, and continues to refuse, to fur-nish the Union with this information.Accordingly, we find that Respondent has, sinceApril 21, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit by refusing to furnish it with the namesand adddresses of the unit employees, and that, bysuch refusal, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with operationsdescribed in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andthat it take certain affirmative action designed toeffectuate the policies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. John Cuneo, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Road Sprinkler Fitters Local Union No. 669,U.A., AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All employees engaged in the fabrication offire protection systems at Respondent's sprinklerfabrication shop in Chattanooga, Tennessee, ex-cluding all other employees, office clerical employ-ees, truck drivers, professional employees, field in-stallation personnel, guards and supervisors as de-fined in the Act, constitute a unit appropriate for552 JOHN CUNEO, INC.the purpose of collective bargaining within themeaning of Section 9(b) of the Act.4. Since September 16, 1977, the above-namedlabor organization has been and now is the exclu-sive representative of all employees in the aforesaidappropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of theAct.5. By refusing, on or about April 21, 1980, andcontinuing to refuse, to furnish the Union with alist of the names and addresses of all of the em-ployees in the aforesaid appropriate unit, which in-formation is relevant and necessary to the Union'srole as the exclusive bargaining representative ofthe unit employees, Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,John Cuneo, Inc., Chattanooga, Tennessee, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with Road Sprinkler Fit-ters Local Union No. 669, U.A., AFL-CIO, as theexclusive bargaining representative of the employ-ees in the unit described below by refusing uponrequest to furnish a list of the names and addressesof all of the employees in the bargaining unit. Theunit is:All employees engaged in the fabrication offire protection systems at Respondent's sprin-kler fabrication shop in Chattanooga, Tennes-see, excluding all other employees, office cleri-cal employees, truck drivers, professional em-ployees, field installation personnel, guards andsupervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, furnish the Union with a list ofthe names and addresses of all the employees in theappropriate bargaining unit described above.(b) Post at its Chattanooga, Tennessee, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with RoadSprinkler Fitters Local Union No. 669, U.A.,AFL-CIO, as the exclusive bargaining repre-sentative of the employees in the unit de-scribed below, by refusing upon request to fur-nish a list of the names and addresses of all ofthe employees in the bargaining unit. This unitis:All employees engaged in the fabrication offire protection systems at Respondent'ssprinkler fabrication shop in Chattanooga,Tennessee, excluding all other employees,office clerical employees, truck drivers, pro-fessional employees, field installation person-nel, guards and supervisors as defined in theAct.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, furnish the Unionwith a list of the names and addresses of all ofthe employees in the appropriate bargainingunit described above.JOHN CUNEO, INC.553